DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on May 18, 2020, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows:
Claims 1–25 are pending and examined on the merits with Claims 1, 9, 17, and 25 in independent form.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶ [0042]: It is believed that identifier “222” for “data engineering pipeline 222” is mislabeled as indicated in because Fig. 2 (disclosing “case training data 222”). Two occurrences.
¶ [0043]: It is believed that identifier “224” for “modeling pipeline 224” is mislabeled as indicated in because Fig. 2 (disclosing “train models 224”). Two occurrences.
General: Multiple part numbers are used to identify the same component: Customer (102, 202); AI-assisted agents (104, 204); CRM Platform (112, 210); Model Training Engine (116, 220); Trained Case Prediction Model (117, 230); Case Prediction Engine (118, 240).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have both been used to designate the same part:
Customer (102, 202). See Figs. 1 & 3.
AI-assisted agents (104, 204). See Figs. 1 & 3.
CRM Platform (112, 210). See Figs. 1 & 2.
Model Training Engine (116, 220). See Figs. 1 & 2.
Trained Case Prediction Model (117, 230). See Figs. 1, 2, & 3.
Case Prediction Engine (118, 240). See Figs. 1 & 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
storage circuitry: memory 608. Spec., ¶ 0111]; Fig. 6.
processing circuitry: processor 602 and programmed instructions 670 “to perform various functions, such as the procedures, methods, functions, etc. of the various embodiments discussed herein.” Spec, ¶ ¶ [0107], [0111], [0115]; Fig. 6.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) interpreted under § 112(f) are:
means for receiving in Claim 25.
means for extracting in Claim 25.
means for encoding in Claim 25.
means for predicting in Claim 25.
means for performing in Claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Disclosure of Corresponding Structure

Having found that the aforementioned claims terms are subject to interpretation under § 112(f), next, it is determined whether Applicant’s Specification discloses sufficient structure for performing the claimed function. Examiner finds it does not.
Construing a means-plus-function claim term is a two-step process. First, the function must be identified. Second, the corresponding structure, if any, disclosed in Applicant’s Specification that corresponds to the claimed function must be determined. When multiple functions are claimed, Applicant must disclose adequate corresponding structure to perform all of the claimed functions. If the Applicant fails to disclose adequate corresponding structure, the claim is indefinite. 
When evaluating § 112(f) limitations in software related claims for definiteness under § 112(b), a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. However, a non-specialized function requires no more support in the specification than a general purpose computer or a known computer component that is recognized by those of ordinary skill in the art as typically including structure and non-specialized programming to perform the claimed function. Generally, it is only in rare circumstances that an algorithm need not be disclosed. MPEP § 2181(II)(B). Rare circumstances are when functionality is coextensive with a microprocessor such as the functions of receiving, storing, or processing of data. Id. (Katz Exception1). 
The following claim limitations are interpreted under § 112(f) along with their corresponding structure from Applicant’s Specification. For each claim limitation interpreted under § 112(f), an evaluation for definiteness under § 112(b) is also performed.
Claimed Functions

The means for receiving in Claim 25 performs the functions of: (1) receiving a request to predict an outcome of an unresolved customer support case [“function (1)”].
The means for extracting in Claim 25 performs the functions of: (2) extracting, from the case record, a set of features corresponding to the unresolved customer support case. [“function (2)”]
The means for encoding in Claim 25 performs the functions of: (3) encoding the set of categorical features into a set of encoded categorical features based on an ordinal encoding scheme; [“function (3)”] and (4) encoding the set of textual features into a set of encoded textual features based on a natural language encoding scheme. [“function (4)”]
The means for predicting in Claim 25 performs the functions of: (5) predicting the outcome of the unresolved customer support case using a trained case prediction model. [“function (5)”]
The means for performing in Claim 25 performs the functions of: (6) performing a corresponding customer support action based on the predicted outcome of the unresolved customer support case. [“function (6)”]
Corresponding Structure

means for receiving: a server computer programmed to receive a request. Spec., ¶ [0103]; Fig. 6.
means for extracting: a server computer programmed to extract a set of features corresponding to the unresolved customer support case. Spec., ¶ [0037]; Fig. 6.
means for encoding: a server computer programmed with an “ordinary encoding scheme 246a” to process categorical features and “any suitable form of temporal encoding” to process temporal features. Spec., ¶¶ [0042], [0064]; Fig. 6.
means for predicting: a server computer programmed with a trained case prediction model. Spec., ¶ [0031]; Fig. 6.
means for performing: a server computer programmed to: (i) “display [guidance] to an agent 204 via an agent user interface (UI);” and (ii) trigger API technology and automatically process a warranty return. ¶¶ [0054], [0057], [0058]; Fig 6.
Evaluation of Definitiveness under § 112(b)

Specialized Functions: Examiner finds functions (2), (3), (4), (5), and (6) specialized functions requiring both a computer and the corresponding algorithm. A computer system is disclosed. Spec., Fig. 6. Regarding functions (2), (3), (4), and (6), Applicant’s Specification does not disclose any procedure or algorithm sufficient to perform the specialized functions, rendering Claim 25 indefinite as indicated below. Regarding function (5), a sufficient algorithm is disclosed. Spec., Fig. 2 and associated text ¶¶ [0035]–[0053] (model training). Therefore for function (5), there is sufficient definitiveness.
Non-Specialized Functions: Examiner finds function (1) a non-specialized function requiring no more than a general purpose computer, which has support. Spec., Fig. 6. Function (1) discloses a “receiving” limitation, which is functionality that is coextensive with a microprocessor and thus, requires no more than a general computer under the Katz Exception. MPEP § 2181(II)(B).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25: A computer-implemented 112(f) claim limitation will be indefinite when the specification: (1) fails to disclose any algorithm to perform the claimed function; or (2) discloses an algorithm but the algorithm is not sufficient to perform the entire claimed functions(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. Disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software to perform the claimed function.
Here, as identified supra, Claim 25 fails to disclose an algorithm to perform the claimed specialized functions, i.e., functions (2), (3), (4), and (6), rendering Claim 25 indefinite for failing to particularly point out and distinctively claim the subject matter.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 25: When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient structure (i.e., the computer and the algorithm) in the specification, it will also lack written description under § 112(a). The specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention at the time of filing. The specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. MPEP § 2163(II)(A)(2). It is not enough that one skilled in art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. MPEP § 2161.01(I).
Here, as explained supra, functions (2), (3), (4), and (6) have been interpreted under § 112(f) and found indefinite under § 112(b) for lacking the required algorithm. Therefore, Claim 25 also lacks written description under § 112(a).

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis
 
Step 1: Claims 1–25 are directed to a statutory category. Claims 1–8 recite “a computing device” and are therefore, directed to the statutory category of “a machine.” Claims 9–16 recite “a non-transitory machine readable storage medium” and are therefore, directed to the statutory category of “an article of manufacture.” Claims 17–24 recite “a method” and are therefore, directed to the statutory category of “a process.” Claim 25 recites “a system” and is therefore, directed to the statutory category of “a machine.”
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
1. A computing device 

[A] for predicting outcomes of unresolved customer support cases, comprising:
 
[B] storage circuitry to store a trained case prediction model, 

	[B1] wherein the trained case prediction model is trained to predict outcomes of unresolved customer support cases based on case records for resolved customer support cases; and 

[C] processing circuitry to: 

	[D] receive a request to predict an outcome of an unresolved customer support case, 

		[D1] wherein the request comprises a case record corresponding to the unresolved customer support case; 

	[E] extract, from the case record, a set of features corresponding to the unresolved customer support case, 

		[E1] wherein the set of features comprises a set of categorical features and a set of textual features; 

	[F] encode the set of categorical features into a set of encoded categorical features based on an ordinal encoding scheme, 
		[F1] wherein the set of encoded categorical features is to be represented numerically; 

	[G] encode the set of textual features into a set of encoded textual features based on a natural language encoding scheme, 

		[G1] wherein the set of encoded textual features is to be represented numerically; 

	[H] predict the outcome of the unresolved customer support case using the trained case prediction model, 

		[H1] wherein the trained case prediction model is to generate a predicted outcome for the unresolved customer support case based on the set of encoded categorical features and the set of encoded textual features; and 

	[I] perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites in the preamble “predicting outcomes of unresolved customer support cases” (Limitation A) and “perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case” (Limitation I), which recites the abstract idea exception of business relations, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B). Limitations B–H recite the steps necessary to “perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case” and thus, recite the same abstract idea exception. Id.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are limited to those of the computer components: storage circuitry, processing circuitry, and a trained case prediction model.
Regarding the storage circuitry and processing circuitry, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant merely intended generic computer components. E.g., Spec. ¶¶ [0104]–[0107] (describing multiple examples of generic off-the-shelf processing circuitry); ¶¶ [0108]–[0111] (describing multiple examples of generic off-the-shelf storage circuitry); see also Claim Interpretation supra. Limitation B describes the storage circuitry “storing a trained case prediction model,” which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations C–I describe the storage circuitry and processing circuitry performing the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Limitation B1 is not positively recited because the training occurs outside the scope of the claimed device. “A claim is only limited by positively recited elements.” MPEP § 2115.
Regarding the trained case prediction model, a PHOSITA would understand this claim term to be software. Applicant’s Specification describes both the software used and the development of the trained model in exemplary language such that it could encompasses just about anything, including mental processes. As claimed and under BRI, this amount to “black box” for performing the claimed functions and encompasses mental processes as explained below.  
Applicant’s Specification describes the software model “may be written in any combination of one or more programming languages.” [“any programming language”]. Spec., ¶ [0115]. “[M]odel training” uses “machine learning techniques,” and historical “case training data 222.” [“any machine learning model and data”]. Spec., ¶¶ [0035], [0043]. “[T]he parameters used to train the machine learning (ML) model 230 may be manually determined by a data scientist or engineer (e.g., based on experimentation and analysis), such as which machine learning algorithms to use for training which fields from the customer case database to use as the training features, and so forth.” [“performed with the aid of a human”]. Spec., ¶ [0038]. “[N]umerous machine learning models are then trained using many different combinations of machine learning algorithms, data preprocessing steps, selected feature sets from the training data 222 (e.g., sets of "features" or fields from closed customer support cases in the case database), feature transformations, tuning parameters, and so forth.” [“use any machine learning by any means”]. Spec., ¶ [0040]. “[T]he resulting models are then ranked based on various performance metrics, such as speed, logarithmic loss, area under the receiver operating characteristic (ROC) curve (AUC), and so forth.” [“rank the output model by any metric”] Id. “[T]he top-performing model is then selected based on the ranking and is further optimized, which yields an optimally trained case prediction model 230 that can be used to predict the outcome of new or unresolved customer support cases.” [“model selected on ranking of unknown metric”]. Id. Examiner further notes that a PHOSITA would understand that there are no absolutes in which model performed the best based on a  single metric and “trade-offs” would be required. See NPL Mishra (discussing tradeoffs between machine learning model metrics) (cited herein on PTO-892).
Thus, the “trained case prediction model” can be programmed by any software, be trained with any available training data, using any machine learning model, and be completely performed by a data scientist or engineer “based on experimentation”. The models are ranked based on any metric and the best model is selected without specifying any selection criteria or discussion of trade-offs. This level of claiming is akin to a “black box” that performs the prediction. It covers any solution to creating the trained case prediction model, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. § MPEP 2106.05(f)(1). 
The claims describe the trained case prediction model being stored (Limitation B), “trained” (Limitation B1), used to “predict the outcome of the unresolved customer support case” (Limitation H) “based on the set of encoded categorical features and the set of encoded textual features” (Limitation H1). This merely describes the functions of storing, transmitting, and receiving data, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The set of encoded categorical features and the set of encoded textual features is similarly conventional because as it is not limited by any particular data structure, may be formatted in any computer readable format, and may comprise any information sufficient to identify the relevant information, such as descriptive text, proprietary codes, pointers. MPEP 2106.05(f).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea exception into a practical application because it does not impose any meaningful limits on the abstract idea exception. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claims 9, 17, and 25 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 9, 17 and 25 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0170].
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 1 is not substantially different than Independent Claims 9, 17, and 25 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 9, 17, and 25 also do not recite an inventive concept.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–8, 10–16, and 19–24 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. The inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05.
Dependent Claim 18 recites “training the case prediction model … using a machine learning algorithm based on a feature set [data] extracted from the case records for resolved customer support cases; and ground truth outcomes [data] of the resolved customer support cases.” A PHOSITA would understand this limitation as an optimization (iterative) process called supervised machine learning that uses input data pairs, the input data pairs being: (1) “a feature set [data] extracted from the case records for resolved customer support cases and (2) ground truth outcomes [data] of the resolved customer support cases” to optimize an output that minimizes a bad (incorrect) outcome from the known outcome of the input data set. See NPL Leskovec, Jure, Anand Rajaraman, and Jeffrey David Ullman. "Mining of Massive Datasets." (2014) 2 at p. 457–502 (attached hereto on PTO-892) [“NPL Leskovec”]. “Training the case prediction model using supervised machine learning based on two input data sets” recites the abstract idea exception of mental processes under BRI but for the recitation of the generic computer components claim language. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language of Rep. Claim 1, the claim encompasses a person looking loan data, performing calculations, and repeating the process iteratively to minimize the error rate as explained by NPL Leskovec and Applicant’s Specification. See, e.g., NPL Leskovec at p. 460 (Example 12.2), 463 (minimize error rate), Spec., ¶ [0038] (“a data scientist may determine that a model trained using a particular type of machine learning and a particular combination of features from past customer support cases … yields highly accurate predictions. This manual approach to determining the optimal training parameters, however, can often be tedious and time consuming.”). Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). The computer is used as a tool. MPEP § 2106.05(f). Thus, the inventive concept cannot be furnished by an abstract idea exception. MPEP § 2106.05. “[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”  MPEP § 2106.05(f)(2). "Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept." Id. Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Conclusion

Claims 1–25 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1–3, 6, 8–11, 14, 16–19, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Pat. Pub. No. 2020/0097545) [“Chatterjee”] in view of Bodda et al. (U.S. Pat. Pub. No. 2015/0347906) [“Bodda”] and further in view of teaching reference NPL: Leskovec, Jure, Anand Rajaraman, and Jeffrey David Ullman. "Mining of Massive Datasets." (2014) [“NPL Leskovec”]

Regarding Claim 1, Chatterjee discloses
A computing device 
(See at least ¶ [0002], “a device”).

for predicting outcomes for unresolved [ ] cases [unpredicted (unclassified) documents], comprising: 
(See at ¶ [0003], “utilize the trained machine learning model to predict results”. ¶ [0035] (“the feature encoding platform may process additional text documents, with the trained machine learning model, in order to predict domain types ( e.g., a political domain, a sports domain, an insurance domain, a legal domain, etc.) associated with the additional text documents.”), Fig. 5, step 560.)



storage circuitry to store a trained case prediction model, 
(See at least ¶ [0056], “Storage component 340 stores information and/or software related to the operation and use of device 300.” “[T]he feature encoding platform may train the machine learning model using a supervised training procedure.” ¶ [0033]. The prediction model is characterized as a “case” because case is construed broadly to mean any discrete amount of work.)

wherein the trained case prediction model is trained to predict outcomes of unresolved [ ] cases based on case records [documents] for resolved [ ] cases; and
(See at ¶ [0003], “utilize the trained machine learning model to predict results”. ¶ [0035], Fig. 5, step 560. “[T]he feature encoding platform may train the machine learning model using a supervised training procedure.” ¶¶ [0033], [0001], [0010]. A supervised machine learning procedure requires data about the correct way to classify the data. NPL Leskovec3, at p. 457.)

processing circuitry to: 
(See at least Fig 3, “processor 320”)


receive a request to predict an outcome of an unresolved [ ] case, wherein the request comprises a case record [additional text document] corresponding to the unresolved [ ] case;
(See at least ¶ [0035], the feature encoding platform may process additional text documents, with the trained machine learning model, in order to predict domain types (e.g., a political domain, a sports domain, an insurance domain, a legal domain, etc.) associated with the additional text documents.” “[T]he feature encoding platform may re-perform the feature extraction, the feature engineering, and the feature encoding on the text corpus or on a new text corpus.” ¶ [0036].)

extract, from the case record, a set of features corresponding to the unresolved [ ] case, wherein the set of features comprises a set of categorical features and a set of textual [word] features;
(See at least Fig 4 and associated text ¶ [0064], As further shown in FIG. 4, process 400 may include utilizing feature extraction on a text document, of the corpus of text documents, to generate features from the text document, wherein the features include binary features, numeric features, and categorical features (block 420).” “Feature encoding includes transformation of textual features (e.g., in structured data) into corresponding binary representations.” ¶ [0001]; ¶ [0022] (“headword features”); ¶ [0070] (“word features”). Fig. 1E.)

encode the set of categorical features into a set of encoded categorical features based on an ordinal encoding scheme, wherein the set of encoded categorical features is to be represented numerically [similarity score];
(Examiner interprets “ordinal encoding schemes” in view of Applicant’s Specification as mapping categorical features into corresponding numerical values. Spec., ¶ [0064]. See at least Fig 4 and associated text ¶ [0066], “As further shown in FIG. 4, process 400 may include performing feature encoding on the text document, based on the converted features to represent the text document as a vector with a similarity score for a domain.” Converted features are generated when “feature engineering” is performed on the categorical features. ¶ [0065]; Fig. 1D (“perform feature engineering on categorical features” to produce “converted features”); ¶ [0026] (“feature engineering component may perform a conversion of the categorical features to generate converted features.”). Fig. 1E and associated text ¶¶ [0027], [0028] disclose an ordinal encoding scheme. Converted categorical features are mapped into numerical values. ¶ [0010] (input and output variable to/from a machine learning algorithm are numeric).)

encode the set of textual features into a set of encoded textual features based on a natural language encoding scheme [semantic similarity representation], wherein the set of encoded textual features is to be represented numerically [similarity score];
(See at least Fig. 1E and associated text ¶ [0027], “[F]eature encoding component may utilize a semantic similarity representation to perform the feature encoding on the text document. In such implementations, the feature encoding component may utilize a domain ontology to extract domain words associated with domains (e.g., an insurance domain and a sports domain). The feature encoding component may determine a similarity between the words in the text document and word in the domain ontology, and may present a score for each word with a similarity score (e.g., between zero and one).” ¶ [0010] (input and output variable to/from a machine learning algorithm are numeric).)

predict the outcome of the unresolved [ ] case using the trained case prediction model, 
(See at least Fig 5, step 560, “Utilize the trained machine learning model to predict results”)

wherein the trained case prediction model is to generate a predicted outcome for the unresolved [ ] case based on the set of encoded categorical features and the set of encoded textual features;
(See at least Fig. 5, step 540, “Perform feature encoding on the text documents, based on the converted features, to represent the text documents as vectors with similarity scores for a domain.”)

perform a corresponding [ ] action based on the predicted outcome of the unresolved [ ] case.
(See at least Fig. 1G, “Perform an action based on the results of the feature encoding”)

	Chatterjee does not disclose the characterization of the case as a “customer support” case but Bodda discloses:
predicting outcomes of unresolved customer support cases,
(See at least ¶ [0005], “The method then applies a predictive algorithm to the active support ticket to generate a severity index score configured to measure the likelihood that the outcome of interest will result during the lifecycle of the active support ticket, wherein the predictive algorithm is con figured using the plurality of correlation factors.” Fig. 10; ¶ [0044] (“the likelihood that active support tickets will be solved”).)

wherein the trained case prediction model is trained to predict outcomes of unresolved customer support cases based on case records for resolved customer support cases; and
(See at least ¶ [0030], predictive analysis engine 240 can identify correlation factors which are used to configure a predictive algorithm stored in business rules 270. Business rules 270 can store a variety of predictive algorithms that can be executed by system 200 to generate severity index scores.” ¶ [0026]. The prediction model is trained because the prediction model learns from historical customer support tickets through correlation factors. See, e.g. Fig. 5 and associated text ¶ [0044] (“Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530.”).

perform a corresponding customer support action based on the predicted outcome of the unresolved customer support case.
(See at least Fig. 10, step 1060, and associated text ¶ [0061], “If the severity index score is above a predefined threshold, process 1000 can optionally output a warning for the active support ticket at 1060.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined “customer support” characterization of the case as explained in Bodda, to the known invention of Chatterjee, with the motivation to “identif[y] an outcome of interest related to support tickets created to report issues with a product or service” and “minimize[e] the fines or liability that is inherent when resolving support tickets.” Bodda, ¶¶ [0004], [0005].

Regarding Claim 2, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 1, processing circuitry, and train the case prediction model to predict the outcomes of unresolved customer support cases as explained above.
Bodda discloses
wherein the processing circuitry is further to: train the case prediction model to predict the outcomes of unresolved customer support cases, wherein the case prediction model is to be trained […] based on: a feature set extracted from the case records for resolved customer support cases; and ground truth outcomes of the resolved customer support cases. 
(See at least ¶ 0044], “Predictive analysis engine 240 can be configured to identify correlation factors. Correlation factors are attributes of the support ticket that are most highly correlated to the outcome of interest. Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530.” Besides attributes 310, support ticket 300 further includes outcomes 360. … Outcomes 360 can describe the outcomes that resulted from processing support ticket 300.” Fig. 3 and associated text ¶ [0039]. The prediction model is trained because the prediction model learns from historical customer support tickets through correlation factors. See, e.g. Fig. 5 and associated text ¶ [0044] (“Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530.”)

Chatterjee discloses
train the case prediction model to predict the outcomes of unresolved [ ] cases, wherein the case prediction model is to be trained using a machine learning algorithm … .
(A PHOSITA would understand this limitation to recite supervised machine learning. NPL Leskovec at p. 457. With supervised machine learning, training data includes extracted features and the ground truth (actual) outcomes.). Id. See at least ¶ [0003], “utilize the trained machine learning model to predict results”. ¶ [0035], Fig. 5, step 560. “[T]he feature encoding platform may train the machine learning model using a supervised training procedure.” ¶ [0033].)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 2.



Regarding Claim 3, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 2 and the feature set extracted from the case records for resolved customer support cases as explained above.
Bodda further discloses
wherein the feature set extracted from the case records for resolved customer support cases comprises: a product name [Fig. 3, element 320]; a product category [Fig. 3, element 310, identifier]; a problem description [Fig. 3, element 340]; and a product life cycle status [Fig. 3, element 330].  
(See at least Fig. 3 and associated text ¶¶ [0033]–[0035], [0037]–[0042]. “Product 320 can have an identifier for the sales item … (e.g., all dishwashers that are the same model have the same unique identifier.”) ¶ [0034].)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.

Regarding Claim 6, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 1 and the predicted outcome of the unresolved customer support case as explained above.
Bodda further discloses
wherein the predicted outcome of the unresolved customer support case comprises: performing troubleshooting to resolve a problem with a product customer service call]; or replacing the product [recall].  
(Bodda discloses predicting an outcome of the unresolved support case by the Steps identified in Fig. 10. The first step is to identify an “outcome of interest,” such as “missed SLA, customer churn, filed lawsuit, escalation to a supervisor, and others.” Id. at step 1010; ¶ [0024]. Once the outcome of interest is identified, correlation factors from completed tickets are used to train the predictive algorithm to predict the “outcome of interest.” Id. at steps 1020 & 1030. Completed tickets have attributes 310 such as details on the problem or issue which the support ticket is attempting to address. For example, problem 340 can include one or more fields that store the type of problem (e.g., warranty issue, customer service call, repair, recall, etc.), a description of the problem, or solutions that have been attempted by the customer.” ¶ [0037]. While the “outcome of interest” of “troubleshooting” or “replacing a product” is not explicitly identified as a “predicted outcome,” Chatterjee reasonably suggests to a PHOSITA that the “outcome of interest” could be “troubleshooting” or “replacing a product” because those details are contained on support tickets and are possible correlation factors used to train the predictive model. ¶¶ [0030] (“Each support ticket can represent a problem with a sales item offered by the business entity.”); ¶ [0037] (problem 340 can include one or more fields that store the type of problem (e.g., warranty issue, customer service call, repair, recall, etc.), a description of the problem, or solutions that have been attempted by the customer”); and Fig. 9 and associated text ¶ [0058] (While FIGS. 7-9 are described as presenting a severity index score, it is understood that the same techniques can be applied to present other attributes of the active support tickets.).
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 6.
Regarding Claim 8, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 6 and the processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case as explained above.
Bodda further discloses
wherein the processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case is further to: notify a customer support agent of the predicted outcome of the unresolved customer support case; or transmit the predicted outcome of the unresolved customer support case to a customer relationship management (CRM) platform [storing severity index score in active support ticket]. 
(See at least Fig. 10, steps 1050 & 1060, and associated text ¶ [0061], “At 1050, process 1000 can optionally store the severity index score in the active support ticket. If the severity index score is above a predefined threshold, process 1000 can optionally output a warning for the active support ticket at 1060.”)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.

	Regarding Claim 9, Chatterjee discloses
 At least one non-transitory machine-readable storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry of a computing device, cause the processing circuitry to: 
(See at least ¶ [0003].)
The remaining limitations of Claim 9 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 1 supra.

Regarding Claim 10, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 9 as explained above.
The remaining limitations of Claim 10 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 2 supra.

Regarding Claim 11, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 10 as explained above.
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 3 supra.

Regarding Claim 14, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 9 as explained above.
The remaining limitations of Claim 14 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 6 supra.

Regarding Claim 16, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 14 as explained above.
The remaining limitations of Claim 16 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 8 supra.

	Regarding Claim 17, Chatterjee discloses
A method  
(See at least ¶ [0004])
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec disclose for the same rationale presented in Claim 1 supra.

Regarding Claim 18, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 17 as explained above.
The remaining limitations of Claim 18 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 2 supra.

Regarding Claim 19, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 18 as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 3 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 3 supra.

Regarding Claim 22, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 17 as explained above.
The remaining limitations of Claim 22 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 6 supra.

Regarding Claim 24, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 22 as explained above.
The remaining limitations of Claim 22 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 8 supra.
	Regarding Claim 25, Chatterjee discloses
A system  
(See at least Fig. 2, ¶ [0006])
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, and NPL Leskovec for the same rationale presented in Claim 1 supra.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Bodda, and NPL Leskovec and further in view of Dwane et al. (U.S. Pat. Pub. No. 2019/0208056) [“Dwane”]

Regarding Claim 4, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 2 and the processing circuitry to train the case prediction model to predict the outcomes of unresolved customer support cases as explained above.
Bodda further discloses
wherein the processing circuitry to train the case prediction model to predict the outcomes of unresolved customer support cases is further to: identify a plurality of possible combinations of training parameters [correlation factors] for training the case prediction model to predict the outcomes of unresolved customer support cases; 
(See at least ¶ [0044], Predictive analysis engine 240 can be configured to identify correlation factors. Correlation factors are attributes of the support ticket that are most highly correlated to the outcome of interest. Predictive analysis engine 240 can identify the correlation factors by analyzing completed support tickets 530. For example, completed support tickets having the outcome of interest can be analyzed to identify patterns or similarities between them.”)

train a plurality of [ ] models based on the plurality of possible combinations of training parameters; 
(See at least ¶ [0030], “predictive analysis engine 240 can identify correlation factors which are used to configure a predictive algorithm stored in business rules 270. Business rules 270 can store a variety of predictive algorithms that can be executed by system 200 to generate severity index scores. Depending on the type of analysis to be performed, ticket severity predictor 255 can select a predictive algorithm from business rules 270.”

	Bodda does not disclose but Dwane discloses

train a plurality of machine learning models based on the plurality of possible combinations of training parameters; compute performance metrics for the plurality of machine learning models; and
(See at least Figs 11 & 12 and associated text ¶ [0054].)

select the [ ] prediction model from the plurality of machine learning models based on the performance metrics.
(See at least ¶ [0054], From the performance metrics and sample results it can be determined that the decision tree classifier performs best out of the three options in terms of overall accuracy based on blended accuracy and kappa scores.” “[T]he machine learning operation uses a predictive machine learning operation to enable predictive outputs. In certain embodiments, the predictive machine learning operation includes an optimized decision tree classifier with class penalization.” ¶ [0051].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the machine learning training and selection features based on metrics as explained in Dwane, to the known invention of Chatterjee, with the motivation to select an optimized machine learning model that accounts for accuracy, precision, recall, imbalances of classes in the data. Dwane, ¶ [0051].

Regarding Claim 12, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 10 as explained above.
The remaining limitations of Claim 12 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec and Dwane for the same rationale presented in Claim 4 supra.

Regarding Claim 20, Chatterjee, Bodda, and NPL Leskovec disclose
The method of Claim 18 as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 4 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec and Dwane for the same rationale presented in Claim 4 supra.

Claims  5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Bodda, NPL Leskovec, and Dwane, and further in view of NPL: Mishra, Aditya, “Metrics to Evaluate your Machine Learning Algorithm” (2018) [“NPL Mishra”]

Regarding Claim 5, Chatterjee, Bodda, NPL Leskovec and Dwane disclose
The computing device of Claim 4 and the performance metrics as explained above.
Dwane further discloses
wherein the performance metrics comprise: [ ] ; an area under a curve metric; and 
(See at least ¶ [0042], “receiver operating curve (RCO) curve evaluation metric”)

a speed metric. 
(See at least Figs. 11 & 13 first column of graphs, x-axis “Time”)  

Chatterjee does not disclose but NPL Mishra discloses

wherein the performance metrics comprise: a logarithmic loss metric; 
(see at least p. 002–3, “Logarithmic Loss”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined the machine learning evaluation metrics of NPL Mishra, to the known invention of Chatterjee, with the motivation to select the best machine learning model. NPL Mishra, p. 001. “Evaluating your machine learning algorithm is an essential part of any project. Your model may give you satisfying results when evaluated using a metric say accuracy score but may give poor results when evaluated against other metrics such as logarithmic loss or any other such metric.” Id.

Regarding Claim 13, Chatterjee, Bodda, NPL Leskovec and Dwane disclose
The storage medium of Claim 12 as explained above.
The remaining limitations of Claim 13 are not substantively different than those presented in Claim 5 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, Dwane, and NPL Mishra for the same rationale presented in Claim 5 supra.

Regarding Claim 21, Chatterjee, Bodda, NPL Leskovec and Dwane disclose
The method of Claim 20 as explained above.
The remaining limitations of Claim 21 are not substantively different than those presented in Claim 5 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, Dwane, and NPL Mishra for the same rationale presented in Claim 5 supra.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee, Bodda, and NPL Leskovec and further in view of Morris II et al. (U.S. Pat. Pub. No. 2016/0350671) [“Morris II”]

	Regarding Claim 7, Chatterjee, Bodda, and NPL Leskovec disclose
The computing device of Claim 6 and processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case as explained above.

Chatterjee does not disclose but Morris II discloses

wherein the processing circuitry to perform the corresponding customer support action based on the predicted outcome of the unresolved customer support case is further to: initiate a product replacement upon determining that the predicted outcome comprises replacing the product.
(See at least ¶ [0075], “[I]f the predicted output 196 indicates that an operational outcome of interest ( e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined initiating a product replacement upon determining that the predicted outcome comprises replacing the product as explained in Morris II, to the known invention of Chatterjee, with the motivation “to avoid the occurrence of an event.” Morris, II, ¶ [0006].

Regarding Claim 15, Chatterjee, Bodda, and NPL Leskovec disclose
The storage medium of Claim 14 as explained above. 
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, and Morris II for the same rationale presented in Claim 7 supra.

Regarding Claim 23, Chatterjee, Bodda, NPL Leskovec disclose
The method of Claim 22 as explained above. 
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Chatterjee, Bodda, NPL Leskovec, and Morris II for the same rationale presented in Claim 7 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES H MILLER/           Examiner, Art Unit 3694                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 EON Corp. IP Holdings LLC v. AT & T Mobility LLC, 785 F.3d 616, 621 (Fed. Cir. 2015) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011) (explaining “The Katz Exception”)
        
        2 Examiner finds that teaching reference NPL Leskovec is additional evidence of the knowledge and skill of a PHOSITA, after considering the factors in MPEP § 2141.03.
        3 Examiner finds that teaching reference NPL Leskovec is additional evidence of the knowledge and skill of a PHOSITA, after considering the factors in MPEP § 2141.03.